DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2021 has been entered.
 
Claim Objections
Claims 11 and 19 are objected to because of the following informalities:
Regarding Claim 11, “a FE phase” should be changed to --a ferroelectric (FE) phase-- in order to clarify the claimed limitation.  
Regarding Claim 19, “an FTJ” should be changed to --a ferroelectric tunnel junction (FTJ) -- in order to clarify the claimed limitation.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0355328 A1; hereinafter “Muller”) in view of Nicholes et al. (US 2017/0062037 A1; hereinafter “Nicholes”).
Regarding Claim 1, referring to at least Figs. 1-2 and related text, Muller teaches an artificial synapse element, comprising: a bottom electrode (either 4 or 12) (paragraphs 24-27); a ferroelectric layer (14) disposed on the bottom electrode (paragraphs 23 and 31), wherein the ferroelectric layer comprises a hafnium oxide (HfO2)-based material (for example, ZrxHf1-xO2, where x<1) that is crystallized in a ferroelectric (FE) phase (paragraphs 33 and 38); and a top electrode (10) disposed directly on the ferroelectric layer, wherein the top electrode comprises a metal (either Ti of TiN or Ta of TaN) (figs. 1-2 and paragraph 24).  
Muller does not explicitly disclose an additional layer between the ferroelectric layer and the top electrode.  Nicholes teaches a ferroelectric memory device (paragraphs 2-3), which is in the same field of endeavor with that of Muller, comprising: an additional layer (an interfacial layer 204) disposed between the ferroelectric layer (a ferroelectric material 206) and a top electrode (a top electrode 208) such that the ferroelectric memory device comprises an asymmetric stack of materials for reducing power consumption and/or improving lifespan of 2 is known as oxide semiconductor material having a bandgap of about 3.05eV) (paragraphs 5, 26-28, 34 disclosing “the interfacial material 204 may be between the ferroelectric material 206 and the top electrode 208”, and 69).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Muller with that of Nicholes in order to reduce power consumption and/or to improve lifespan of the device.
Regarding Claim 2, Muller teaches wherein at least one of the bottom electrode comprises the metal (fig. 2 & paragraphs 24-25).
Regarding Claim 3, Muller teaches wherein both the bottom electrode and the top electrode comprise the metal, wherein the bottom electrode and the top electrode each comprises a same metal selected from the group consisting of: titanium nitride (TiN) and tantalum nitride (TaN) (fig. 2 & paragraphs 24-25, for example, both 10 and 12 formed of TiN or TaN).  While the combined teaching of Muller and Nicholes teach a ratio difference of Ti:N or Ta:N for the bottom electrode versus the top electrode, it would have been obvious to one of ordinary skill in the art to readily adjust the ratio of Ti:N or Ta:N during formation of TiN layer or TaN layer by adjusting Ti/Ta or N precursors such that the ratios for the bottom electrode and the top electrode are readily formed with desired ratios of Ti:N or Ta:N, including claimed ratio difference for top and bottom electrodes.  
Regarding Claim 4, Muller teaches wherein both the bottom electrode and the top electrode comprise the metal, and wherein the bottom electrode and the top electrode each comprises a different metal selected from the group consisting of: TiN and TaN (paragraphs 24-25, for example, 10 formed of TiN and 12 formed of TaN). 

Regarding Claim 6, Muller teaches wherein the semiconductor is selected from the group consisting of: silicon (Si), germanium (Ge), silicon germanium (SiGe), and combinations thereof (fig. 1 & paragraph 26).
Regarding Claim 8, Muller teaches wherein the HfO.sub.2-based material is selected from the group consisting of: hafnium-zirconium-oxide (HfxZryO2), yttrium (Y)-doped HfO2, gadolinium (Gd)-doped HfO2, and combinations thereof (paragraphs 23 and 33).
Regarding Claim 9, Muller teaches wherein the ferroelectric layer has a thickness of from about 2 nm to about 4 nm, and ranges therebetween, and wherein the artificial synapse element is a ferroelectric tunnel junction (FTJ) (Similar to claim 1, Muller’s paragraphs 28-29 teaches a thickness, which is an overlapping range to that of the claim 9.  Accordingly, similar rejection is also applied for claim 9.  Furthermore, FTJ is obtained when the thickness is met.  See paragraph 40 from the Specification of the instant application).

Claims 11-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Nicholes and Fantini et al. (US 10,163,977 B1; hereinafter “Fantini”).
Regarding Claim 11, referring to at least Figs. 1-2 and related text, Muller teaches an artificial synaptic device, comprising: an artificial synapse elements (FeRAM cells) (paragraphs 1-2 and 40), wherein at least one of the artificial synapse elements comprises: a bottom electrode (4 or 12) (paragraphs 24-27), a ferroelectric layer (14) disposed on the bottom electrode (paragraphs 23 and 31), wherein the ferroelectric layer comprises a HfO2-based xHf1-xO2, where x<1) that is crystallized (paragraphs 33 and 38), and a top electrode (10) directly disposed on the ferroelectric layer (figs. 1-2 and paragraph 24), wherein the top electrode comprises a metal (either Ti of TiN or Ta of TaN) (figs. 1-2 and paragraph 24).  
Muller does not explicitly disclose 1) an additional layer between the ferroelectric layer and the top electrode and 2) orthogonal metal lines of the bottom metal lines and the top metal lines.  
1) Regarding the additional layer between the ferroelectric layer and the top electrode, Nicholes teaches a ferroelectric memory device (paragraphs 2-3), which is in the same field of endeavor with that of Muller, comprising: an additional layer (an interfacial layer 204) disposed between the ferroelectric layer (a ferroelectric material 206) and a top electrode (a top electrode 208) such that the ferroelectric memory device comprises an asymmetric stack of materials for reducing power consumption and/or improving lifespan of the device, wherein the additional layer is a semiconductor layer (TiO2 is known as oxide semiconductor material having a bandgap of about 3.05eV) (paragraphs 5, 26-28, 34 disclosing “the interfacial material 204 may be between the ferroelectric material 206 and the top electrode 208”, and 69).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Muller with that of Nicholes in order to reduce power consumption and/or to improve lifespan of the device.
2) Regarding the orthogonal metal lines of the bottom metal lines and the top metal lines, Muller further discloses additional circuits such as word line drive circuits and bit line drive circuits (paragraph 41) and it is well known in the art that the word lines and bit lines are 
Regarding Claim 12, Muller teaches wherein at least one of the bottom electrode comprises the metal (fig. 2 & paragraphs 24-25).
Regarding Claim 13, Muller teaches wherein both the bottom electrode and the top electrode comprise the metal, wherein the bottom electrode and the top electrode each comprises a same metal selected from the group consisting of: titanium nitride (TiN) and tantalum nitride (TaN) (fig. 2 & paragraphs 24-25, for example, both 10 and 12 formed of TiN or TaN).  While the combined teaching of Muller and Nicholes teach a ratio difference of Ti:N or Ta:N for the bottom electrode versus the top electrode, it would have been obvious to one of ordinary skill in the art to readily adjust the ratio of Ti:N or Ta:N during formation of TiN layer or TaN layer by adjusting Ti/Ta or N precursors such that the ratios for the bottom electrode and the top electrode are readily formed with desired ratios of Ti:N or Ta:N, including claimed ratio difference for top and bottom electrodes.  
Regarding Claim 14, Muller teaches wherein both the bottom electrode and the top electrode comprise the metal, and wherein the bottom electrode and the top electrode each 
Regarding Claim 15, Muller teaches wherein the bottom electrode comprises a semiconductor (fig. 1 & paragraph 26).
Regarding Claim 16, Muller teaches wherein the semiconductor is selected from the group consisting of: silicon (Si), germanium (Ge), silicon germanium (SiGe), and combinations thereof (fig. 1 & paragraph 26).
Regarding Claim 18, Muller teaches wherein the HfO.sub.2-based material is selected from the group consisting of: hafnium-zirconium-oxide (HfxZryO2), yttrium (Y)-doped HfO2, gadolinium (Gd)-doped HfO2, and combinations thereof (paragraphs 23 and 33).
Regarding Claim 19, Muller teaches wherein the ferroelectric layer has a thickness of from about 2 nm to about 4 nm, and ranges therebetween, and wherein the artificial synapse element is a ferroelectric tunnel junction (FTJ) (Similar to claim 11, Muller’s paragraphs 28-29 teaches a thickness, which is an overlapping range to that of the claim 19.  Accordingly, similar rejection is also applied for claim 19.  Furthermore, FTJ is obtained when the thickness is met.  See paragraph 40 from the Specification of the instant application).

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US 2014/0355328 A1; hereinafter “Muller”) in view of Li et al. (US 2018/0190338 A1; hereinafter “Li”).
Regarding Claim 1, referring to at least Figs. 1-2 and related text, Muller teaches an artificial synapse element, comprising: a bottom electrode (either 4 or 12) (paragraphs 24-27); a 2)-based material (for example, ZrxHf1-xO2, where x<1) that is crystallized in a ferroelectric (FE) phase (paragraphs 33 and 38); and a top electrode (10) disposed directly on the ferroelectric layer, wherein the top electrode comprises a metal (either Ti of TiN or Ta of TaN) (figs. 1-2 and paragraph 24).  
Muller does not explicitly disclose an additional layer between the ferroelectric layer and the top electrode.  Li teaches a ferroelectric memory device (fig. 1 and paragraph 22), which is in the same field of endeavor with that of Muller, comprising: an additional layer (a semiconductive material 102) disposed between the ferroelectric layer (a ferroelectric material 120) and a top electrode (a first electrode 108) such that the ferroelectric memory device comprises an asymmetric stack of materials for creating a Schottky junction between the electrode and the semiconductor material and obtaining the desired device electrical functionalities such as fast switching speed, wherein the additional layer is a semiconductor layer (Si, Ge, or SiGe) (paragraphs 22-23).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Muller with that of Li in order to obtain the desired device electrical functionalities such as fast switching speed.  
Regarding Claim 21, Li teaches wherein the semiconductor layer comprises a semiconductor selected from the group consisting of: Si, GE, SiGe, and combination thereof (paragraph 23).

Claims 11 and 22 rejected under 35 U.S.C. 103 as being unpatentable over Muller in view of Li and Fantini.
Regarding Claim 11, referring to at least Figs. 1-2 and related text, Muller teaches an artificial synaptic device, comprising: an artificial synapse elements (FeRAM cells) (paragraphs 1-2 and 40), wherein at least one of the artificial synapse elements comprises: a bottom electrode (4 or 12) (paragraphs 24-27), a ferroelectric layer (14) disposed on the bottom electrode (paragraphs 23 and 31), wherein the ferroelectric layer comprises a HfO2-based material (for example, ZrxHf1-xO2, where x<1) that is crystallized (paragraphs 33 and 38), and a top electrode (10) directly disposed on the ferroelectric layer (figs. 1-2 and paragraph 24), wherein the top electrode comprises a metal (either Ti of TiN or Ta of TaN) (figs. 1-2 and paragraph 24).  
Muller does not explicitly disclose 1) an additional layer between the ferroelectric layer and the top electrode and 2) orthogonal metal lines of the bottom metal lines and the top metal lines.  
1) Regarding the additional layer between the ferroelectric layer and the top electrode, Li teaches a ferroelectric memory device (fig. 1 and paragraph 22), which is in the same field of endeavor with that of Muller, comprising: an additional layer (a semiconductive material 102) disposed between the ferroelectric layer (a ferroelectric material 120) and a top electrode (a first electrode 108) such that the ferroelectric memory device comprises an asymmetric stack of materials for creating a Schottky junction between the electrode and the semiconductor material and obtaining the desired device electrical functionalities such as fast switching speed, wherein the additional layer is a semiconductor layer (Si, Ge, or SiGe) (paragraphs 22-23).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the 
2) Regarding the orthogonal metal lines of the bottom metal lines and the top metal lines, Muller further discloses additional circuits such as word line drive circuits and bit line drive circuits (paragraph 41) and it is well known in the art that the word lines and bit lines are orthogonally formed and electrically connected to word line drive circuits and bit line drive circuits in order to operate/program the memory cells/array.  This is evidenced by Fantini teaching a FeRAM (col. 1, lines 19-34), which in the same field of endeavor as that of Muller, comprising: a plurality of top metal lines (115-a) oriented orthogonal to a plurality of bottom metal lines (110-a); and memory cells such as FeRAM cells (105-a) present between the top metal lines and the bottom metal lines (fig. 2 & col. 5, line 62 - col. 6, line 11).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Muller with that of Fantini in order to operate/program the memory cells/array.  
Regarding Claim 22, Li teaches wherein the semiconductor layer comprises a semiconductor selected from the group consisting of: Si, GE, SiGe, and combination thereof (paragraph 23).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829